Darrell Hickman, Justice. Cleveland Odell Mays was convicted in the Pulaski County Circuit Court of aggravated robbery and sentenced to twenty years in the Arkansas Department of Correction. On appeal he argues one error: the trial court should have granted a mistrial for improper remarks by the state’s attorney. We agree, and reverse and remand the case. During closing argument the deputy prosecuting attorney made certain improper remarks. Mays’ attorney moved for a mistrial and it was denied. The remarks and colloquy between the lawyers and the court, which occurred before the jury, are verbatim as follows: STATE’S ATTORNEY: . . . What we have got here is a defendant who has gotten on the stand and lied repeatedly to you all, a defendant, I might add, who is an admitted dope pusher, an admitted heroin addict — DEFENSE ATTORNEY: (Interposing) Judge, that is not true. I am going to move for a mistrial. There has been no admission by this man here that he was ever a dope pusher. I think it is highly improper and prejudicial. THE COURT: Disregard the statement by the prosecutor in regard to the — STATE’S ATTORNEY: (Interposing) The jury will remember what he said on the stand. THE COURT. — in regard to being a dope pusher and etcetra. STATE’S ATTORNEY: He is also an admitted, convicted felon. Not only is he a convicted felon of the witnesses that took the stand but the Stacker woman is a convicted felon. I forgot to ask her mother if she was. I don’t guess she is and I can’t say — DEFENSE ATTORNEY: (Interposing) Judge, this is also improper, highly, and I again move for a mistrial. STATE’S ATTORNEY: I am just saying her mother is probably not a convicted felon. DEFENSE ATTORNEY: Judge, this is improper and I move for a mistrial. THE COURT: Mr. Allen, that will be the last of this, now. Disregard that statement by the prosecutor and I don’t want to hear any more of it. DEFENSE ATTORNEY: Is my motion denied? THE COURT: Motion is denied. There was not a shred of evidence that Mays was a “dope pusher” and the remark was highly prejudicial. See Moore, et al v. State, 227 Ark. 544, 299 S.W. 2d 838 (1957). The attorney representing the state persisted in his remarks and conduct, hardly giving the court an opportunity to try to correct the error. We have repeatedly said that a prosecuting attorney acts in a quasi judicial capacity and that it is his duty to use all fair, honorable, reasonable and lawful means to secure a conviction of the guilty in a fair and impartial trial. However, the desire to obtain a conviction is never proper inducement for a prosecutor to include in his closing argument anything except the evidence in the case and legitimately deducible conclusions that may be made from the law applicable to a case. Simmons & Flippo v. State, 233 Ark. 616, 346 S.W. 2d 197 (1961). We find that the prosecuting attorney’s closing argument was highly improper, prejudicial, and was not cured by any admonition in this case; therefore, we reverse the decision of the trial court and remand the cause for a new trial. Reversed and remanded. Fogleman, J., dissents.